DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendments
3.	With respect to 112 (b) rejection, the Examiner amendment for Claim  12 as mentioned in the following section 4 in this Office Action overcome the rejection. Thus, the 112(b) rejection is withdrawn. 

Examiner’s Amendment
4.         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mr. Gregory R. Grace (Reg. No. 59,733) on 05/19/2022. 

	Please, amend Claim 12 filed on 05/13/2022 as following. 
	With respect to Claim 12, please delete Claim 12 and insert
12. (Currently Amended) The method of claim 10, wherein the frequency is a first frequency, the aggregate frequency is a first aggregate frequency, the content items are first content items, the modifications are first modifications, the extracted modifications are first extracted modifications, and the first frequency is determined for a first time window, and wherein the method further comprises: 
 	in response to the one or more words being determined as the trend, 
 	extracting second modifications from second content items received from the client devices associated with the users, the second content items being modified using the second modifications that comprises the text caption or the media overlay, wherein the second content items were generated in the second time window and the first content items were generated in the first time window, 
 	determining a second frequency of the one or more words in the second content items and the second extracted modifications, 
 	determining a second aggregate frequency, comparing the relationship between the first frequency and the first aggregate frequency with the relationship between the second frequency and the second aggregate frequency, 
 	determining the trend is a downward trend if the relationship between the second frequency and the second aggregate frequency is greater than the relationship between the first frequency and the first aggregate frequency, 
 	determining the trend is an upward trend if the relationship between the second frequency and the second aggregate frequency is less than the relationship between the first frequency and the first aggregate frequency, and 
 	determining the trend is a spike trend if the relationship between the second frequency and the second aggregate frequency is closer to a second threshold than the relationship between the first frequency and the first aggregate frequency.

Reasons for Allowance
5.	Claims 1, 3-18 and 20 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
	“identifying objects within the content items; 
 	assigning text labels to the objects; 
 	determining one or more words from the content items and the extracted modifications; determining a frequency of the one or more words in the content items, the extracted modifications, and the text labels; 
 	determining whether the one or more words is a trend based on the frequency and an aggregate frequency; and” as recited in Claim 1. 
“identifying objects within the content items; 
assigning text labels to the objects; 
determining one or more words from the content items and the extracted modifications; determining a frequency of the one or more words in the content items, the extracted modifications, and the text labels; 
 determining whether the one or more words is a trend based on the frequency and an aggregate frequency; and” as recited in Claim 18. 
The closest prior arts found as following. 
a.	Lancar (US 2017/0330292 A1.) In this reference, Lancar disclose a method/a system for generating trend content associated with one or more word (Lancar [0028] The trend monitor 9 receives electronic content or information about electronic content from one or more social media platforms. For example, trend monitor 9 receives posts shared by users using one or more social media web sites to exchange comments with friends and followers. The trend monitor 9 uses the received electronic content information about electronic content from social media to identify that media trends are occurring as they occur, [0028] the trend monitor 9 detects that a particular word or phrase is occurring with greater frequency in recent social media, e.g., in posts within the last hours or last 5 minutes, etc., [0044] Trend monitor 32 uses parser 33 to parse the social media feed to identify occurrences and frequencies of particular words and phrases and uses categories 34 to categories particular trends in the social media feed 31 using keywords.) To generate trend content, Lancar utilizes the frequency of the one or more words in the content items and the extracted modification. Lancar does not identifying objects within the content items, assigning text labels to the objects and utilizes the frequency of the one or more word in the text labels in combination with the frequency of the one or more words in the content items and the extracted modification. Thus, Lancar fails to teach and/or suggest the allowable subject matter noted above. 
b.	Danson et al. (US 2018/0032886 A1.) In this reference, Danson et al. disclose a method/a system for analyzing data trends (Danson et al. [0006] The present disclosure describes methods and systems of analyzing trends in data relationships. In a first aspect, the present disclosure encompasses a system for analyzing data relating to trends, which includes a processor, an analysis module, wherein the analysis module is a non-transitory computer readable medium operably connected to the processor, wherein the non-transitory computer readable medium comprises a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, wherein the plurality of instructions when executed: analyze a first plurality of communications occurring over a first time period; determine a first plurality of terms based on the analyzed first plurality of communications; analyze a second plurality of communications occurring over a second time period; determine a second plurality of terms based on the analyzed second plurality of communications; identify trending terms based on the determined first plurality of terms and the determined second plurality of terms; review the identified trending terms to determine at least one reason for use of the identified trending terms in the first time period, the second time period, or both; and communicate the identified trending terms and the at least one reason for use of the identified trending terms to a user, a display device configured to display the identified trending terms and the at least one reason for use of the identified trending terms to the user, and a routing engine configured to send an automated message to an external source based on the at least one reason for use of the identified trending terms.) Danson et al. identifies trending terms based on the determined first plurality of terms and the determined second plurality of terms. Danson et al. does not identify the trending terms based on a frequency and an aggregate frequency, wherein the frequency is based on the frequency of one or more words in the content items, the extracted modification, and the text labels. Thus, Danson et al. fail to teach and/or suggest the allowable subject matter noted above. 
c. 	Olteanu et al. (US 2015/0186417 A1.) In this reference, Olteanu et al. disclose a method/a system for identifying the trending terms (Olteanu et al. [0006] Based on the local frequency of a term and the global frequency of a term, the social networking system determines if the term is a trending term. For example, a ratio of the local frequency of a term to the global frequency of the term is determined, and if the ratio is at least a threshold value, the term is identified as a trending term. Alternatively, a distribution of various terms in the location store across areas including different physical location descriptions is determined, and trending terms are identified as terms having at least a threshold density of occurrence in an area from the distribution, [0048] One or more trending terms in the identified entries are determined 515 based on a global frequency of each term in the identified entries within the location store 230 in its entirety and a local frequency of each term in the identified entries within the identified entries. A trending term is a term having a local frequency exceeding its global frequency by at least a threshold amount; hence, a trending term is a term having a threshold popularity relative to the identified area. For example, if the terms "Times" and "Square" appear more frequently in entries having physical locations within an area than in the location store 230 as a whole, the terms "Times" and "Square" are determined 515 to be trending terms for the area.) Olteanu et al. detects the trending terms by comparing the local frequency and the global frequency. Olteanu et al. does not identify the trending terms based on a frequency and an aggregate frequency, wherein the frequency is based on the frequency of one or more words in the content items, the extracted modification, and the text labels. Thus, Olteanu et al. fail to teach and/or suggest the allowable subject matter noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655